Citation Nr: 0013492	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  99-03 766A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to basic eligibility for educational assistance 
benefits pursuant to Chapter 30, Title 38, United States 
Code.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran apparently had active service from July 1975 
until his retirement in June 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, that found that the veteran did not meet 
the eligibility requirements for education benefits under 
Chapter 30, Title 38, United States Code.


FINDING OF FACT

The veteran was commissioned as an officer in the United 
States Air Force in 1980, after graduating from the United 
States Air Force Academy.


CONCLUSION OF LAW

The claim for educational assistance benefits pursuant to 
Chapter 30, Tittle 38, United States Code has no legal merit.  
38 U.S.C.A. §§ 3011(c)(2), 3462(e) (West 1991 & Supp. 1999); 
38 C.F.R. § 21.7044(a)(4), (c)(1), (d) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under governing law and regulations, an individual who, after 
December 31, 1976, receives a commission as an officer in the 
Armed Forces upon graduation from a service academy, 
including the U.S. Air Force Academy, is not eligible for 
educational assistance pursuant to Chapter 30, Title 38, 
United States Code.  38 U.S.C.A. § 3011(c)(2); 38 C.F.R. 
§ 21.7044(c)(1)(iii).  The evidence reflects that the veteran 
graduated from the U.S. Air Force Academy in May 1980 and 
then received his commission as an officer in 1980.  
Therefore, he is ineligible for educational assistance under 
Chapter 30.

The veteran has offered testimony and statements indicating 
that he had active service from July 1975 until June 1976, 
when he entered the U.S. Air Force Academy, qualifying him 
for educational benefits under Chapter 34.  Therefore, it is 
argued that the exception under 38 C.F.R. § 21.7044(d) should 
provide, in essence, the legal authority to grant him Chapter 
30 educational benefits.

The veteran's service did qualify him for Chapter 34 
educational benefits.  However, pursuant to 38 U.S.C.A. 
§ 3462(e) (West 1991), no educational assistance shall be 
afforded any eligible veteran under Chapter 34 after December 
31, 1989.  Pursuant to 38 U.S.C.A. § 3011(a)(1)(B) (West 1991 
& Supp. 1999), veterans with remaining Chapter 34 eligibility 
may, under prescribed conditions, be entitled to continued 
educational assistance under Chapter 30.  However, as cited 
above, 38 U.S.C.A. § 3011(c)(2) acts as a specific bar to 
veterans who, after December 31, 1976, received a commission 
as an officer upon graduation from one of the service 
academies.  Thus, the law precludes his eligibility for 
educational assistance under Chapter 30 unless he does meet 
the exception set forth in 38 C.F.R. § 21.7044(d).

"Paragraph (d) [sic] of [38 C.F.R. § 21.7044] does not apply 
to a veteran who has met the requirements for educational 
assistance under paragraph (a) or (b) of this section before 
receiving a commission as an officer in the Armed Forces upon 
graduation from...the United States Air Force Academy..."  
38 C.F.R. § 21.7044(d) (emphasis applied).  A review of 
38 C.F.R. § 21.7044(d) and (e), prior to the 1998 38 C.F.R., 
reflects that prior to changes in placement of paragraphs (d) 
and (e), accomplished in 1997, the current 38 C.F.R. 
§ 21.7044(c) was 38 C.F.R. § 21.7044(d).  The current 
38 C.F.R. § 21.7044(d) was 38 C.F.R. § 21.7044(e).  
Therefore, the current reference in 38 C.F.R. § 21.7044(d) to 
paragraph "(d)" should clearly be a reference to current 
paragraph (c).

Paragraph (b) of 38 C.F.R. § 21.7044 deals with eligibility 
based on combined active duty service and service in the 
selected Reserves and is not for application in this case.

Paragraph (a) of 38 C.F.R. § 21.7044 provides that certain 
criteria must be met in order to qualify.  These criteria 
include that after June 30, 1985, the veteran must serve at 
least three years continuous active duty in the Armed Forces 
or he must be released from active duty under specific 
circumstances which the veteran does not meet.  38 C.F.R. 
§ 21.7044(a)(4).  Another requirement under paragraph (a) is 
that the individual must have been on active duty at any time 
during the period beginning on October 19, 1984, and ending 
on July 1, 1985, and continued on active duty without a break 
in service.  38 C.F.R. § 21.7044(a)(6).  Since both of the 
above set forth requirements must have occurred "before" the 
veteran received a commission as an officer and the veteran 
received his commission as an officer in 1980, he does not 
meet the criteria of paragraph (a) of 38 C.F.R. § 21.7044.  
Nor does he meet the criteria of paragraph (b) of that 
section.  Accordingly, the bar of 38 C.F.R. § 21.7044(c) 
remains in effect.

The Board notes that the Defense Authorization Act, Pub. L. 
No. 101-510, 104 Stat. 1571 (codified as amended in 
38 U.S.C.A. § 3018A, permits certain service academy 
graduates to receive Chapter 30 benefits under prescribed 
conditions.  However, one of the threshold requirements for 
benefits under that provision is that the veteran be 
involuntarily separated from service after February 2, 1991.  
In that regard, the veteran has indicated that his retirement 
from the Air Force occurred on June 30, 1999.  See the 
veteran's October 16, 1998, letter.  Thus, this legislation 
does not apply to the veteran and he remains barred from 
eligibility under 38 U.S.C.A. § 3011(c)(2).

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the United 
States Court of Appeals for Veterans Claims held that in 
cases in which the law and not the evidence is dispositive, a 
claim for entitlement to VA benefits should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  Id. at 
430.  Thus, as the veteran graduated from the U.S. Air Force 
Academy in May 1980 and then received his commission, there 
is no legal merit to his claim for educational benefits under 
Chapter 30, and the claim must be denied.





ORDER

The claim of entitlement to educational assistance benefits 
under Chapter 30, Title 38, United States Code, is denied.


		
	U. R. POWELL
	Member, Board of Veterans' Appeals


 


